DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on March 30, 2022 and is acknowledged. 
Allowable Subject Matter
Claims 1-2, 4-11 and 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Tremblay et al. US. Patent (9,314,830) which discloses the limitations of an arch die, a stationary central frame, an apex clamp, a pair of stationary lateral frames, a bending carriage, a railway and a drive mechanism.
It is in the opinion of the examiner that the art of record does neither anticipates nor renders obvious the limitations:
Claim 1,
“wherein the railway on each lateral frame extends longitudinally forward from the starting location in a line to an intermediate location, and then curls laterally inward toward the longitudinal plane to the ending location such that displacement of the bending carriages to their ending location bends the lateral ends of the tube blank to a greater extent than a mid-portion…”
Claim 11,
“wherein the railway on each lateral frame extends longitudinally forward from the starting location in a line to an intermediate location, and then curls laterally inward toward the longitudinal plane to the ending location such that displacement of the bending carriages to their ending location bends the lateral ends of the tube blank to a greater extent than a mid-portion; and a drive mechanism on each lateral frame for longitudinally reciprocating the bending carriage”.
Claim 21,
“wherein the bending carriages are displaced along each lateral frame such that the bending carriage pulls the chain off each gear as the bending carriage passes by that gear to avoid contact between the bending carriage and gear…”;
Claim 22,
“wherein the railway is positioned such that the bending carriage pulls the chain off each gear as the bending carriage passes by that gear to avoid contact between the bending carriage and gear”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 4, 2022

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753